Name: Commission Regulation (EC) No 1543/98 of 17 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities 18. 7. 98L 202/16 COMMISSION REGULATION (EC) No 1543/98 of 17 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 18 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities18. 7. 98 L 202/17 ANNEX to the Commission Regulation of 17 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 066 53,2 999 53,2 0709 90 70 052 38,5 999 38,5 0805 30 10 382 62,8 388 69,0 524 34,0 528 61,4 999 56,8 0808 10 20, 0808 10 50, 0808 10 90 388 78,2 400 84,9 508 96,8 512 62,8 524 88,7 528 69,5 804 112,9 999 84,8 0808 20 50 388 104,3 512 78,2 528 67,9 804 181,6 999 108,0 0809 10 00 052 238,3 064 120,3 066 114,7 999 157,8 0809 20 95 052 330,6 064 208,0 400 276,5 404 426,5 616 240,0 999 296,3 0809 40 05 064 115,7 624 270,8 999 193,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.